Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 13 May 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My dear Mother
St Petersburg May 13 1810

The River being open at length, and the Vessels preparing for their departure, I sieze the earliest opportunity of writing, to assure you that the family are generally well, and that we have all excepting Mr Gray, suffer’d very little considering the length and severity of this tedious Winter.—
I wish my dear Madam I could write any thing that would amuse you, but our lives are so uniformly dull, and uninterupted, that I do not hear a single annecdote worthy of relation. in fact it would require more philosophy than I ever shall boast, to enable me to support the loss of all the comforts I enjoyed in my family in America, without a degree of impatience, l which I find it excessively difficult to controul, and utterly impossible entirely to command. the manners, customs, and expences of this Country are insupportable to give you some idea of it I will just tell you that a plain Leghorn Hat with a simple Ribbon to tye it is 4 Guineas and a Half every thing in proportion. Mr A. has been totally unused to this expence, and every bill that I am forced to bring in (having not a six-pence in the world) makes ruin stare him in the face. he has borne it very patiently but I cannot. it has ever been a maxim with me knowing I brought him no fortune, to make my expences as light of as possible, and I am under the necessity of relinquishing society here altogether. we are still at the Hotel, and I can form no idea when we shall remove but  imagine in the course of a month from this time at the farthest—
The news we have had from Boston as you may believe has not contributed much towards our happiness, and I feel much distressed to see things taking so unfavourable a turn. you know my dear Madam I am not much of a politician but it strikes me that even the most common capacity, will force us to see the glaring impropriety of such measures, while foreign negociations are pending. these powers will naturally take every advantage of the turbulent and discontentted spirit which such a decided opposition betrays, and the government must either persevere at all hazards in their present system, or accept of terms disgraceful to the union—
Adieu my dear Madam of my beloved I think boys I think night and day, and this cruel separation becomes almost too painful. nothing but the firm conviction that they can never be in better hands, could  me to endure it, for this is an exile which I fear will not shortly be terminated. Charles continues to be a lovely boy, and speaks German better than English. once more let me request you to assure my dear boys of my love, and to tell them how fondly I anticipate my return to them. assure all the family of my warmest respect and esteem, and believe me with the sincerest affection yours ever

L C Adams